       Case 1:15-cv-00211-LGS-SDA Document 970 Filed 02/03/21 Page 1 of 5




                           UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF NEW YORK


 SYNTEL STERLING BEST SHORES MAURITIUS
 LIMITED and SYNTEL, INC.,                                 1:15-CV-00211 (LGS) (SDA)

            Plaintiffs and Counterclaim-Defendants,        Hon. Lorna G. Schofield

                           v.

 THE TRIZETTO GROUP, INC.
 and COGNIZANT TECHNOLOGY SOLUTIONS
 CORP.,

            Defendants and Counterclaim-Plaintiffs.



                      xxxxxxxxxxxxx ORDER TO WITHDRAW AS COUNSEL
          NOTICE AND [PROPOSED]

        PLEASE TAKE NOTICE that upon the accompanying declaration of Melissa R. Alpert,

 and subject to the approval of the Court, Melissa R. Alpert hereby withdraws as counsel for

 Syntel Sterling Best Shores Mauritius Limited and Syntel, Inc, and shall be removed from the

 Case Management/Electronic Case Files (CM/ECF) notification list in the above-captioned

 matter. Syntel Sterling Best Shores Mauritius Limited and Syntel, Inc. will continue to be

 presented by Nicholas P. Groombridge, Jaren Janghorbani, J. Steven Baughman, Kripa Raman,

 Crystal Parker, Joshua D. Reich, and Cecilia Copperman in this proceeding.



Dated: February 3, 2021
New York, New York
     Case 1:15-cv-00211-LGS-SDA Document 970 Filed 02/03/21 Page 2 of 5




Dated: February 2, 2021             Respectfully submitted,

                                    PAUL, WEISS, RIFKIND, WHARTON &
                                    GARRISON LLP

                                    By:    /s/ Melissa R. Alpert            .
                                           Melissa R. Alpert, Admitted Pro Hac Vice
                                           2001 K Street, NW
                                           Washington, DC 20006
                                           Tel: (202) 223-7476
                                           Fax: (202) 204-7389
                                           Email: malpert@paulweiss.com

                                           Attorney for Syntel Sterling Best Shores
                                           Mauritius Limited and Syntel, Inc.


SO ORDERED:

______________________________________

Dated: February 3, 2021
       New York, New York
       Case 1:15-cv-00211-LGS-SDA Document 970 Filed 02/03/21 Page 3 of 5




                            UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF NEW YORK


SYNTEL STERLING BEST SHORES MAURITIUS
LIMITED and SYNTEL, INC.,                                 1:15-CV-00211 (LGS) (SDA)

             Plaintiffs and Counterclaim-Defendants,      Hon. Lorna G. Schofield

                            v.

THE TRIZETTO GROUP, INC.
and COGNIZANT TECHNOLOGY SOLUTIONS
CORP.,

             Defendants and Counterclaim-Plaintiffs.



                         DECLARATION OF MELISSA R. ALPERT


        1.      I am an associate at the law firm of Paul, Weiss, Rifkind, Wharton & Garrison

LLP, counsel for Syntel Sterling Best Shores Mauritius Limited and Syntel, Inc. I submit this

declaration in compliance with Local Rule 1.4 to notify the Court that I am withdrawing as

counsel because I will no longer be associated with Paul, Weiss, Rifkind, Wharton & Garrison

LLP.

        2.      Nicholas P. Groombridge, Jaren Janghorbani, J. Steven Baughman, Kripa Raman,

Crystal Parker, Joshua D. Reich, and Cecilia Copperman of the law firm Paul, Weiss, Rifkind,

Wharton & Garrison LLP will continue to represent Syntel Sterling Best Shores Mauritius

Limited and Syntel, Inc. in this proceeding.

        3.      My withdrawal will not delay the matter or prejudice any party.

        4.      I am not retaining a charging lien.
      Case 1:15-cv-00211-LGS-SDA Document 970 Filed 02/03/21 Page 4 of 5




       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

and correct.


Dated: February 2, 2021
                                             By:    /s/ Melissa R. Alpert               .
                                                    Melissa R. Alpert
      Case 1:15-cv-00211-LGS-SDA Document 970 Filed 02/03/21 Page 5 of 5




                                CERTIFICATE OF SERVICE

       I hereby certify that, on February 2, 2021, I caused a true and correct copy of the

foregoing to be served upon all parties to this litigation via the CM/ECF system, and upon Syntel

Sterling Best Shores Mauritius Limited and Syntel, Inc. via e-mail to Carlo Ciccarelli at

carlo.ciccarelli@atos.net, and Damien Catoir at damien.catoir@atos.net.



Dated: February 2, 2021
                                             By:     /s/ Melissa R. Alpert               .
                                                     Melissa R. Alpert
